DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2019/0111955 to Canoso et al. (Canoso).  In regards to claim 1, Canoso discloses a robot (300) comprising:
a body (302) having a storage area (130) (see ¶ [0062] for describing a housing with one or more storage compartments); 
a plurality of partitions (307 309) to divide the storage area into a plurality of unit storage areas (322) (see ¶¶ [0048], [0064] for describing one or more sub-compartments in the storage area using shelves and vertical spacers); 
a cover driver (152) configured to move one or more covers (142) relative to the plurality of unit storage areas, the covers are configured to cover or open exposed areas of the plurality of unit storage areas (see ¶ [0057] for describing at least one drive mechanism for opening and closing one or more doors covering the storage area); and 
a processor (170) configured to determine, based on information detected at a predetermined position of the storage area, at least one of arrangement information of the partitions coupled to the body, arrangement information of the plurality of unit storage areas, or volume information of the plurality of unit storage areas (see ¶ [0050] for describing a robot control system configured to configure, register, and map storage sub-compartments so as to control storage and retrieval of items within the storage area).

In regards to claim 2, Canoso further discloses that the robot further comprises a transceiver (520) to communicate with an external device, wherein the processor is to communicate, through the transceiver to a mobile terminal, the arrangement information of the partitions based on at least one of number information of articles to be loaded in the storage area, weight information of the articles, size information of the articles, delivery order information of the articles, or security level information of the articles. See ¶¶ [0025], [0094] (providing a network link adapted to connect to a host computer or other computing devices so as to send and receive data and instructions for carrying out storage and retrieval operations as well as storage sub-compartment reconfigurations).

In regards to claim 3, Canoso further discloses that the covers are made of a flexible material (see Fig. 3A showing flexible retractable doors), wherein the cover driver comprises: a plurality of motors (31) to separately correspond to a different one of the covers (see ¶ [0057] for describing one or more driving mechanisms for opening and closing the door assembly); a plurality of rotating shafts to separately rotate based on a corresponding one of the motors (see Fig. 3C; see also ¶ [0065]); and a plurality of rollers to separately wind a corresponding one of the covers on the roller or to separately unwind the corresponding one of the covers from the roller based on rotational movement of the corresponding one of the motors (see Fig. 3C showing spools for winding and unwinding doors covering the storage area), and wherein the processor controls the cover driver such that the covers to cover or open exposed areas of the plurality of unit storage areas (see ¶ [0050] for opening and closing one or more doors under the direction of the robot control system).

In regards to claim 4, Canoso further discloses that each of the covers [ ] separately move along a cover movement path based on the cover driver (see ¶¶ [0057-0058] separately controlling one or more doors of the door assembly), wherein the cover movement path comprises an outer movement path exposed to an outside of the body and an inner movement path disposed inside the body (see Fig. 3C showing both movement paths); and a linear movement guide is provided at the outer movement path to allow at least one of the covers to move linearly along the outer movement path (see ¶ [0065] using the frame as a guide for the outer movement of the door assembly).

In regards to claim 5, Canoso further discloses that the plurality of unit storage areas are provided in a single-layer structure and divided in M rows and N columns (where M is a natural number of 1 or more and N is a natural number greater than 1) by the plurality of partitions (see Fig. 3A showing a storage area with one row and two columns (1X2)), wherein the one or more covers includes two covers to cover the unit storage areas in a first one of the rows, the two covers including a first cover (316) and a second cover (318) (see Fig. 3A showing two side doors), wherein the first cover is to cover the unit storage areas disposed in a first direction from a first column to an Nth column, and the second cover is to cover the unit storage areas disposed in a second direction from the Nth column to the first column (see Fig. 3A), and wherein the first cover and the second cover are disposed so as not to overlap each other (see Fig. 3A), and the first cover and the second cover are to be simultaneously coupled to a specific one of the partitions disposed at an intermediate point of the first one of the rows (see Fig. 3A showing two side doors that meet in the middle of the opening of the storage area).

In regards to claim 6, Canoso further discloses, or at least suggests, that when the Nth column is an odd-numbered column, the processor controls the cover driver such that the first cover is to cover one more of the unit storage areas than the second cover in the first one of the rows. See ¶ [0064] (independently controlling operation of each door to selectively open storage sub-compartments as desired).

In regards to claim 7, Canoso further discloses that the processor is to perform control such that articles are to be loaded in the unit storage areas disposed in the first direction such that a security level of the articles in the unit storage areas gradually increases in the first direction. See ¶ [0073] (opening and closing any one or combination of the doors of the door assembly under the direction of the door control subsystem).

In regards to claim 8, Canoso further discloses that the processor controls the cover driver such that a first specific unit storage area, corresponding to an article to be delivered to a closest destination, is to be opened first among the unit storage areas corresponding to the first cover and the second cover in the first one of the rows. See ¶ [0073] (opening and closing any one or combination of the doors of the door assembly under the direction of the door control subsystem).

In regards to claim 9, Canoso further discloses that when a second specific unit storage area, corresponding to an article to be delivered to a farthest destination, is to be opened first among the unit storage areas corresponding to the first cover and the second cover in the first one of the rows, the processor is to control the cover driver such that one of the first cover and the second cover moves complementarily so as to prevent exposure of the article at the second specific unit storage area. See ¶ [0073] (opening and closing any one or combination of the doors of the door assembly under the direction of the door control subsystem).

In regards to claim 13, Canoso further discloses that the body includes a partition storage (130) configured to store additional partitions. See ¶ [0066] (describing the storage area as having one or more sub-compartments, each one capable of storing a payload such as a bundle of partitions).

In regards to claim 14, Canoso further discloses that the processor controls the cover driver so as to open a specific one of the unit storage areas corresponding to a predetermined article based on at least one of security level information of articles in the storage area, delivery order information of the articles, size information of the articles, weight information of the articles, or characteristic information of the articles. See ¶¶ [0073-0075] (opening and closing any one or combination of the doors of the door assembly so as to store or retrieve a select payload based on one or more attributes of the payload).

In regards to claim 15, Canoso further discloses that the robot further comprises a pressure sensor configured to detect pressure distribution of articles in the storage area (see ¶ [0041] describing a pressure sensor), wherein when an article is to be loaded in the storage area, the processor controls the cover driver to open a specific one of the unit storage areas in which the article is to be loaded based on pressure distribution information obtained by the pressure sensor (see ¶¶ [0052-0053], [0041] determining a storage location for a payload based on one or more captured attributes of the payload).

In regards to claim 16, Canoso further discloses that the robot further comprises a camera to capture an image of an article (see ¶ [0041] describing a 3D camera for capturing images of payloads), wherein the processor is configured to determine, based on the captured image of the article, at least one of type information of the article, size information of the article, or characteristic information of the article. See ¶¶ [0025], [0040-0041] (determining payload attributes based on information derived from images of a payload captured by a 3D camera).

In regards to claim 17, Canoso further discloses that the camera is to capture an image of a user, and the processor is configured to control the cover driver, based on the captured image of the user, to open a unit storage area of an article to be delivered to the user. See ¶¶ [0025], [0040-0041] (authenticating identity of user before granting access to the storage area).

In regards to claim 18, Canoso further discloses that the robot further comprises a partition sensor disposed at a coupling portion of the body at which one of the partitions is coupled to the storage area, wherein the processor is configured to determine, based on information detected by the partition sensor, at least one of arrangement information of the partitions coupled to the body, arrangement information of the plurality of unit storage areas, or volume information of the plurality of unit storage areas. See ¶¶ [0050-0051] (determining the storage area configuration including sub-compartments so as to allocate select storage locations to specific payloads).

Claim 19 is rejected under §102(a) as being anticipated by Canoso, supra.  In regards to claim 19, Canoso discloses a method of operating a robot having a storage area, the method comprising: 
dividing the storage area into a plurality of unit storage areas using a plurality of partitions (see ¶¶ [0047-0048] partitioning the storage area using shelves and vertical spacers); 
determining, based on a coupling sensing signal generated at coupling portions between the partitions and the storage area, at least one of arrangement information of the partitions coupled to the storage area, arrangement information of the unit storage areas, or volume information of the unit storage areas (see ¶ [0075] determining storage space configuration including sub-compartments); 
loading articles into the plurality of unit storage areas (see ¶¶ [0053-0054] storing payloads in storage locations); 
providing a cover over an exposed area of at least one of the unit storage areas in which the articles are loaded (see ¶¶ [0053-0054] providing a door assembly with one or more doors for covering sub-compartments of the storage area); and 
moving, the robot, to destinations to which the articles are to be delivered (see ¶ [0054] transporting payloads to delivery locations).

Claim 20 is rejected under §102(a) as being anticipated by Canoso, supra.  In regards to claim 20, Canoso discloses a robot (300) comprising: 
a body (302) having a storage area (130); 
a cover driver (152) configured to move one or more covers and cover or open an interior of the storage area (see ¶ [0057] providing one or more drive mechanisms for moving doors covering storage area); and 
a processor (150), 
wherein the cover driver comprises: a motor (311); a rotating shaft (not shown but see ¶ [0065] describing a means for translating power to roller) to rotate based on the motor; and a roller (not shown but see ¶ [0065] describing a spool for winding and unwinding door assembly) coupled to the rotating shaft, the roller being configured to wind the cover on the roller or unwind the cover from the roller based on rotational movement of the motor (see ¶ [0065]), and wherein the processor is configured to control the cover driver such that the one or more covers cover or open an exposed area in the storage area (see ¶ [0073] providing a door control subsystem for controlling the driving mechanism which in turn control the opening and closing of the doors covering the storage area).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under § 103 as being obvious over Canoso, supra, as applied to claims 3 and 10, in view of US Pub. No. 2021/0307550 to Wu (Wu).  In regards to claim 1, Canoso discloses all limitations of the claimed invention but for a plurality of cover coupling portions configured to be coupled to the plurality of partitions.
Although Canoso does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Wu teaches an article storage and retrieval apparatus wherein the one or more covers comprise a plurality of cover coupling portions configured to be coupled to the plurality of partitions, wherein the partitions comprise a plurality of partition coupling portions configured to be coupled to the one or more covers, and wherein the cover coupling portions of the covers are to couple to the partition coupling portions of the partitions. See ¶ [0023] (providing an electromagnetic closure between the frame body and cover body to prevent the cover body from swinging outwards after being closed).
Thus, it would have been obvious to modify the door assembly of Canoso with the electromagnetic closure of Wu in order to prevent the door assembly from swinging open during transport.

In regards to claim 11, Wu further discloses that each of the cover coupling portions comprises an electromagnet, wherein each of the partition coupling portions is made of a material that is to magnetically couple to the corresponding electromagnet, wherein one of the cover coupling portions or one of the partition coupling portions comprises a cover-partition proximity sensor configured to detect an approach of one of the covers or one of the partitions, and wherein upon the proximity sensor detecting the approach of the one of the covers or the one of the partitions, the processor controls the cover coupling portions such that each of the covers is coupled to a corresponding one of the partitions by applying electric power to the electromagnet. See ¶ [0023] (using door sensors to determine when the magnets have been engaged and the doors closed).

Claims 12 is rejected under § 103 as being obvious over Canoso, supra, as applied to claim 1, in view of US Pub. No. 2022/0080578 to Loinger (Loinger).  In regards to claim 1, Canoso discloses all limitations of the claimed invention but for a protection structure to couple to the body to protect articles in the storage area and the one or more covers.
Although Canoso does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Loinger teaches robot transport box comprising a protection structure to couple to the body to protect articles in the storage area and the one or more covers. See claim 1 (providing a protective housing around the transport box).
Thus, it would have been obvious to modify the frame of Canoso with the protective housing of Loinger in order to provide added security for payloads within the storage area during transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655